Van Kirk, P. J. (dissenting).
I dissent and vote for affirmance on the ground that no negligence of defendant is shown. Placing a handrail along the sides of the stairway is not a repair; the stairway was in perfect condition with a solid wall on either side; the defendant had no duty to install handrails; it did not violate any statute, any city regulation or any condition in the lease when it failed to install them. If defendant’s president, when complaint of the absence of handrails was made, replied that he would attend to it, such promise did not impose an obligation on defendant. (Marks v. Nambil Realty Co., Inc., 245 N. Y. 256.)
Hinman, J., concurs.
Judgment reversed on the law and the facts and new trial granted, with costs to the appellant to abide the event.